THOMPSON, J.
This case involves the same question as that presented in the case of Mary J. Liles et al. v. Producers’ Oil Co. et al. (No. 24053), 99 South. 339,1 this day decided. Therefore, for the reasons assigned in the opinion in the case of Mary J. Liles et al. v. Producers’ Oil Co. et al.:
It is ordered and decreed that the judgment herein appealed from, in so far as it orders a sale of the land to effect a partition, be and the same is hereby amended so as to reserve to the Texas Company and the Producers’ Oil Company the right to remove all tools, machinery, buildings, and compressing plants and other things upon said land, utilized for the saving of casing-head gas; and to salvage all wells, machinery, and oth*398er things attached thereto upon the property in controversy, not utilized in producing oil, and that such property he excluded from the sale to effect such partition, and that plaintiffs shall be entitled to a credit for one-fifth of the salvage of property from producing wells abandoned and salvaged.
It is further ordered and decreed that, in so far as the judgment sustains the plea of prescription as against the one-fifth interest in the oil and gas taken from the land within the year immediately preceding the service of this suit, the same is annulled and set aside, and the plea of prescription of one year is overruled to that extent, and the case is remanded to the lower court'to ascertain the amount of oil and gas so taken by the defendants,, subject to the credits and deductions as agreed on between the parties, as appears in the admissions on the trial in the lower court. 1
In all other respects and except as amended the judgment appealed from is affirmed. The cost of appeal to be paid by the Producers’ Oil Company and the Texas Company; the costs incident to the demand for partition to be paid by the owners of the land in proportion to their respective interests in the property to be partitioned; and all other costs to be fixed by the lower court.

Ante, p. 385.